Citation Nr: 1606428	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to December 15, 2008, and greater than 30 percent as of December 15, 2008, for a right knee disorder.  

2.  Entitlement to an initial rating greater than 20 percent for instability of the right knee.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1987, January 1991 to July 1991, and February 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a hearing before the undersigned in May 2015.  A transcript is of record.  The Board remanded this case in August 2015.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded again to ensure that all appropriate development has been accomplished, so that the case will be afforded every due consideration.  The Veteran testified at his May 2015 hearing that he received a physical from a private medical provider at some point since June 2004.  Although he further stated that the private medical provider who provided him with a physical is not likely to have any relevant documents relating to his right knee condition, he had previously stated in his January 2013 appeal that he would consult a civilian knee specialist, presumably for a second opinion regarding a knee replacement of his right knee.  Additionally, a September 17, 2013 VA primary care progress note (obtained subsequent to the August 2015 remand) stated that the Veteran was not only evaluated by a VA orthopedic specialist but also by a private orthopedic sports group.  Efforts must be made to obtain any relevant private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from July 2015 forward.  

2.  Ask the Veteran to identify all private medical care providers that have treated him for his right knee since June 2004, to include the private physician he referenced at his May 2015 hearing and the private orthopedic sports group referenced in the September 17, 2013 VA progress note.  Make arrangements to obtain all records that he adequately identifies.

3.  Next, review the evidence of record and determine whether a current VA examination of the Veteran's right knee is necessitated.  If so, schedule him for an appropriate examination.

4.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

